DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Status of claims
Claims 1-3, 5-15, 17-25 and 37-40 are pending.
All claims are rejected. 

Response to Arguments
Applicant’s arguments, see pages 11-17 of Applicant’s responses, filed 10/27/2021, with respect to the rejections of claims 1, 14 and their respective dependent claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of newly found prior art, Nash, et al., 20190038362, which teaches augmented reality based system and method for tracking objects within the surgical field (see abstract). 
Therefore the claims stand rejected. 

Objections Withdrawn
The objection to the claim 15 has been withdrawn pursuant of applicant's amendments filed on 04/18/2021. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 04/18/2021, rejections made to claims 1-26 under 35 U.S.C. 112(b) have been withdrawn.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
A first tracking device that is configured to track the tool and the patient marker in claims 1 and 14. 
A second tracking device that is configured to track the tool and the patient marker in claims 1 and 14
For the means-plus-function of a first tracking device and a second tracking device, the P.G. Pub. Version of the specification discloses a camera in paragraph 67. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-15, 17-25 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the virtual image data" in in line 29. There is insufficient antecedent basis for this limitation in the claim as the earlier recited “virtual image” does not set forth a virtual image received from the second tracking device.
Claim 14 recites “the virtual image data” in line 32. There is insufficient antecedent basis for this limitation in the claim as the earlier recited “virtual image” does not set forth a virtual image received from the second tracking device.
Claim 13 recites “wherein the second head-mounted device is similar to the first head-mounted device”. The term “similar” in claim in line 3 of claim 13 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 37 recites “wherein the second tracking device is similar to the first tracking device”. The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1-3, 5-15, 17-25 and 37-40 are rejected based on their respective dependencies on claims 1 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-15, 17-25 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nash, et al., US 20190038362 or, in the alternative, under 35 U.S.C. 103 as obvious over Nash in view of Inglese, et al., US 20190046276.

Regarding claim 1, Nash teaches a method for use with a tool (instrument of paragraph 26) configured to be placed within a portion of a body of a patient (see paragraph 19 for the method used to display an object), the method comprising: 
tracking the tool (instrument 165 of paragraph 26 and fig. 2) and a patient marker (optical tracker of paragraph 68) that is placed upon the patient's body (paragraph 68)  from a first line of sight (see paragraph 36 for the tracking of an object or optical tracker from a first of different lines of sight), using a first tracking device (first AR headset camera 120 of fig. 2 and paragraph 25) that is disposed upon a first head-mounted device that is worn by a first person (see fig. 2 and paragraph 25), the first head-mounted device including a first head-mounted display (AR headset 110 of fig. 2 including display 115 of fig. 2 and paragraph 25); 
tracking the tool (instrument 165 of paragraph 26 and fig. 2) and the patient marker (optical tracker of paragraph 68), from a second line of sight (see paragraph 36 for the tracking of an object or optical tracker from a second of different lines of sight), using a second tracking device (second AR headset camera 140 of fig. 2 and paragraph 25); and using at least one computer processor (computer image analysis system 160 of fig. 2 and paragraph 26) for: 
generating an augmented reality image upon the first head-mounted display based upon data received from the first tracking device and without using data from the second tracking device (paragraph 26-27 disclose that each of the first and second cameras 120 and 140 capture images to be sent to the computer image analysis system for processing and analyzing), 
the augmented reality image including (a) a virtual image of the tool and anatomy of the patient, overlaid upon (b) the patient's body (see paragraph 19 for the overlaying of the virtual components on the objections in the real environment. The objects, as noted above, include the instrument 165 and the subject 145); 
see paragraph 27 for the step of determining that a second headset camera 140 does not have tracked object 165 within the line of sight); and 
in response to detecting that the first tracking device no longer has both the patient marker and the tool within the first line of sight, generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display from the first line of sight of the first tracking device worn by the first person(paragraph 27 indicates that the image analysis system 160 determines portions of the tracked object that are out of the line of sight in the second headset 140 are present in the captured images from the first AR headset camera 120), by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body (paragraph 28 states “The computer image analysis system 160 analyzes the captured images to determine the captured image and corresponding camera devices with the best line-of-sight to continue tracking an object. Based on the captured images and the determined best line-of-sight, the computer image analysis system 160 may generate different outputs for each type of communicatively coupled display device”, and paragraph 54 states that “The output may be one or more of the captured synchronized images that includes the tracked object…The output may be sent to an AR headset communicatively coupled to the system. The output may contain data for augmenting the view of the wearer of the AR headset”, meaning step of outputting or sending a captured synchronized image or data for augmenting the view of an AR headset based on the best line-of-sight and the captured images effectively incorporates the images/data from a camera with an unblocked line of sight, images from the first AR headset camera, onto display with a blocked line of sight, the second AR headset, as described in paragraph 54, hence teaching the step of incorporating virtual image data in the instant application).

However, Inglese teaches use of a head mounted augmented reality system  (see fig. 9) in a method for updating display of a dentition to a practitioner (see paragraph 15) including generating a virtual image of the tool and anatomy of the patient upon a first head-mounted display from a first line of sight of a first tracking device worn by a first person by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body (Paragraph 118 discloses “updating volume image content in real-time, allowing the practitioner to have ongoing visual feedback that supports a surgical procedure. As a treatment proceeds, the updated display on the HMD of the practitioner shows real time changes to the treatment region (e.g., image content superimposed and/or registered to the actual object and presented in the detected practitioner's field of view) and can provide status information and/or deviation information on progress relative to the surgical plan” so that in the updating of the volume image content in real time of the actual object in paragraph 118 and the instrument in paragraph 123 the corresponding portions of the contents are taught to be replaced so that they no longer contribute to the contents of the existing field of view as stated in paragraph 120. Here the step of updating as disclosed in paragraph 118 is considered to be the incorporating step of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Nash’s step of continuing the tracking of the tracked objects to include Inglese’s step of updating the volume image content in real-time (paragraph 118) for providing relevant preoperative and intraoperative information including patient anatomical data and positional data of surgical instruments to the practitioner without distracting from the procedure. See paragraphs 8-9 of Inglese. 


Nash further teaches wherein tracking the tool comprises tracking a tool marker (see optical tracker in paragraph 68).

Regarding claim 3, Nash in view of Inglese teaches all the limitations of claim 1 above. 
Nash further teaches wherein tracking the tool and the patient marker, from the second line of sight, using the second tracking device, comprises tracking the tool and the patient marker from the second line of sight, using a second tracking device that is disposed in a stationary position (see fig. 2 for the second AR headset and the second line of sight and paragraph 25 for the tracking of an object or optical tracker from a second camera 155 at a fixed line of sight).

Regarding claim 5, Nash in view of Inglese teaches all the limitations of claim 1 above.
Nash further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, comprises:
in response to the portion of the patient marker being within the first line of sight, and the portion of the tool not being within the first line of sight (paragraph 67 describes a scenario where the an incision 605 on the subject is within view but a surgical instrument 620 is not within view); determining a position of the tool with respect to the subject's anatomy using data received from the second tracking device (see paragraph 67 for the indication arrows 625 used to show the position of the missing instrument); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (see fig. 4 and paragraph 67); 
see paragraph 26 for the tracking of the position and orientation of the AR headset with respect to the surgical field which includes the patient body as depicted in fig. 4); and 
overlaying the virtual image upon the patient's body, based upon the determined position of the patient's body with respect to the first head-mounted device (paragraph 44).

Regarding claim 6, Nash in view of Inglese teaches all the limitations of claim 1 above.
Nash teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head- mounted display, at least partially based upon data received from the second tracking device comprises: 
in response to the portion of the tool being within the first line of sight, and the portion of the patient marker not being within the first line of sight (paragraph 67 describes a scenario where the an incision 605 on the subject is within view but a surgical instrument 620 is not within view and): 
determining a position of the tool with respect to the subject's anatomy using data received from the second tracking device (see paragraph 67 for the indication arrows 625 used to show the position of the missing instrument); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (see fig. 4 and paragraph 67). 

Regarding claim 7, Nash in view of Inglese teaches all the limitations of claim 6 above.
Nash further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the paragraph 19 states “The systems and methods herein describe uses for the augmented reality device, such as to display virtual components or representations of real objects overlaid on a real environment. An augmented reality (AR) device allows a user to view displayed virtual objects that appear to be projected into the real environment, which is also visible”), based upon a position of the patient's body with respect to the first head-mounted device (paragraphs 20-21) as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (paragraph 26).

Regarding claim 8, Nash in view of Inglese teaches all the limitations of claim 7. 
Nash further teaches wherein overlaying the virtual image upon the patient's body comprises tracking movements of the head-mounted device between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight, using an inertial-measurement unit disposed upon the first head- mounted device (see paragraph 25 for the inertial sensors (e.g., gyroscope, accelerometer, magnetometer) for tracking the position and orientation of the AR headset).

Regarding claim 9, Nash in view of Inglese teaches all the limitations of claim 1 above.
Nash further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head- mounted display, at least partially based upon data received from the second tracking device comprises: 
in response to the portion of the tool and the portion of the patient marker both not being within the first line of sight (paragraph 33 states that when the tracked object, see fig. 4 for the instrument 410 and the patient leg 425, are out of the line of sight):
see paragraph 33 stating that the tracked objects are tracked with the first AR headset the second AR headset cannot track the tracked object due to an occlusion in the line of sight); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (paragraph 28 for the outputting of the captured image and corresponding camera device to the first of the respective communicatively coupled display device); 

Regarding claim 10, Nash in view of Inglese teaches all the limitations of claim 9 above.
Nash further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body (fig. 4), based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (see paragraph 33).

Regarding claim 11, Nash in view of Inglese teaches all the limitations of claim 10. 
Nash further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body, based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the patient marker was within the first line of sight (see paragraph 25 for the inertial sensors (e.g., gyroscope, accelerometer, magnetometer) for tracking the position and orientation of the AR headset).


Nash further teaches wherein tracking at least the portion of the tool and the patient marker, from the second line of sight, using the second tracking device, comprises
 tracking at least the portion of the tool and the patient marker from the second line of sight (see paragraph 36 for the tracking of an object or optical tracker from a first of different lines of sight) that is disposed upon a second head-mounted device (AR headset 130 of fig. 2) that is worn by a second person (paragraph 25).

Regarding claim 13, Nash in view of Inglese teaches all the limitations of claim 12 above.
Nash further teaches wherein the second head-mounted device is similar to the first head-mounted device (see paragraph 25 and fig. 2), the method further comprising generating a further augmented-reality image upon a second head-mounted display of the second head-mounted device (see paragraph 28 for a second of the different outputs to display devices including the second AR headset 130).

	Regarding claim 14, Nash teaches apparatus for use with a tool configured to be placed within a portion of a body of a patient (see fig. 2 and paragraph 25 for the surgical field camera system 100), the apparatus comprising:
a first head-mounted device (AR headset 110 of fig. 2 including display 115 of fig. 2 and paragraph 25) comprising a first head-mounted display (display portion 115 of fig. 2 and paragraph 25), and a first tracking device (first AR headset camera 120 of fig. 2 and paragraph 25) that is configured to track the tool (instrument 165 of paragraph 26 and fig. 2) and the patient marker (optical tracker of paragraph 68) from a first line of sight(see paragraph 36 for the tracking of an object or optical tracker from a first of different lines of sight),
optical tracker of paragraph 68) is configured to be placed upon the patient's body (paragraph 68); 
a second tracking device (second AR headset camera 140 of fig. 2 and paragraph 25) that is configured to track the tool (instrument 165 of paragraph 26 and fig. 2) and the patient marker (optical tracker of paragraph 68) from a second line of sight (see paragraph 36 for the tracking of an object or optical tracker from a second of different lines of sight); and 
at least one computer processor (computer image analysis system 160 of fig. 2 and paragraph 26) configured: 
to generate an augmented reality image upon the first head-mounted display, based upon data received from the first tracking device and without using data from the second tracking device(paragraph 26-27 disclose that each of the first and second cameras 120 and 140 capture images to be sent to the computer image analysis system for processing and analyzing), 
the augmented reality image including (a) a virtual image of the tool and anatomy of the patient, overlaid upon (b) the patient's body (see paragraph 19 for the overlaying of the virtual components on the objections in the real environment. The objects, as noted above, include the instrument 165 and the subject 145); 
after generating the augmented reality image, to detect that the first tracking device no longer has both the patient marker and the tool in the first line of sight (see paragraph 27 for the step of determining that a second headset camera 140 does not have tracked object 165 within the line of sight); and 
in response to detecting that the first tracking device no longer has both the patient marker and the tool within the first line of sight, to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display from the first line of sight of the first tracking device worn by the first person (paragraph 27 indicates that the image analysis system 160 determines portions of the tracked object that are out of the line of sight in the second headset 140 are present in the captured images from the first AR headset camera 120), by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body(paragraph 28 states “The computer image analysis system 160 analyzes the captured images to determine the captured image and corresponding camera devices with the best line-of-sight to continue tracking an object. Based on the captured images and the determined best line-of-sight, the computer image analysis system 160 may generate different outputs for each type of communicatively coupled display device”, and paragraph 54 states that “The output may be one or more of the captured synchronized images that includes the tracked object…The output may be sent to an AR headset communicatively coupled to the system. The output may contain data for augmenting the view of the wearer of the AR headset”, meaning step of outputting or sending a captured synchronized image or data for augmenting the view of an AR headset based on the best line-of-sight and the captured images effectively incorporates the images/data from a camera with an unblocked line of sight, images from the first AR headset camera, onto display with a blocked line of sight, the second AR headset, as described in paragraph 54, hence teaching the step of incorporating virtual image data in the instant application).
In an alternative rejection, Nash fails to explicitly teach incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body.
However, Inglese teaches use of a head mounted augmented reality system  (see fig. 9) in a method for updating display of a dentition to a practitioner (see paragraph 15) including generating a virtual image of the tool and anatomy of the patient upon a first head-mounted display from a first line of sight of a first tracking device worn by a first person by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body (Paragraph 118 discloses “updating volume image content in real-time, allowing the practitioner to have ongoing visual feedback that supports a surgical procedure. As a treatment proceeds, the updated display on the HMD of the practitioner shows real time changes to the treatment region (e.g., image content superimposed and/or registered to the actual object and presented in the detected practitioner's field of view) and can provide status information and/or deviation information on progress relative to the surgical plan” so that in the updating of the volume image content in real time of the actual object in paragraph 118 and the instrument in paragraph 123 the corresponding portions of the contents are taught to be replaced so that they no longer contribute to the contents of the existing field of view as stated in paragraph 120. Here the step of updating as disclosed in paragraph 118 is considered to be the incorporating step of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Nash’s step of continuing the tracking of the tracked objects to include Inglese’s step of updating the volume image content in real-time (paragraph 118) for providing relevant preoperative and intraoperative information including patient anatomical data and positional data of surgical instruments to the practitioner without distracting from the procedure. See paragraphs 8-9 of Inglese. 

Regarding claim 15, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches wherein tool includes a tool marker (see optical tracker in paragraph 68), and wherein the first and second tracking devices are configured to track the portion of the tool by tracking the tool marker (see optical tracker in paragraphs 68-69).

Regarding claim 16, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches wherein the first tracking device comprises a first camera, and the second tracking device comprises a second camera (see paragraph 25 for the first AR headset including a first tracking camera 120 and the second AR headset including a second tracking camera 140).

Regarding claim 17, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further wherein the second tracking device comprises a tracking device that is disposed in a stationary position (see fig. 2 for the second AR headset and the second line of sight and paragraph 25 for the tracking of an object or optical tracker from a second camera 155 at a fixed line of sight).

Regarding claim 18, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches wherein the at least one computer processor (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display (fig. 4) by:
in response to detecting a portion of the patient marker being within the first line of sight, and the portion of the tool not being within the first line of sight (paragraph 67 describes a scenario where the an incision 605 on the subject is within view but a surgical instrument 620 is not within view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (see paragraph 67 for the indication arrows 625 used to show the position of the missing instrument); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (see fig. 4 and paragraph 67)
determining a position of the patient's body with respect to the first head-mounted device based upon data received from the first tracking device (see paragraph 26 for the tracking of the position and orientation of the AR headset with respect to the surgical field which includes the patient body as depicted in fig. 4); and 
paragraph 44).

Regarding claim 19, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the at least one computer processor  (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display, at least partially based upon data received from the second tracking device (fig. 4) by: 
in response to the portion of the tool being within the first line of sight, and the portion of the patient marker not being within the first line of sight (paragraph 67 describes a scenario where the an incision 605 on the subject is within view but a surgical instrument 620 is not within view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (see paragraph 67 for the indication arrows 625 used to show the position of the missing instrument); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (see fig. 4 and paragraph 67); 

Regarding claim 20, Nash in view of Inglese teaches all the limitations of claim 19. 
Nash further teaches wherein the at least one computer processor (computer image analysis system 160 of fig. 2 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body (paragraph 19 states “The systems and methods herein describe uses for the augmented reality device, such as to display virtual components or representations of real objects overlaid on a real environment. An augmented reality (AR) device allows a user to view displayed virtual objects that appear to be projected into the real environment, which is also visible”), based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (paragraph 26).

Regarding claim 21, Nash in view of Inglese teaches all the limitations of claim 20.
Nash further teaches an inertial-measurement unit disposed upon the first head-mounted device, wherein the at least one computer processor  (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to overlay the virtual image upon the patient's body (fig. 4) by tracking movements of the head-mounted device between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight (paragraph 33), using data from the inertial-measurement unit(see paragraph 25 for the inertial sensors (e.g., gyroscope, accelerometer, magnetometer) for tracking the position and orientation of the AR headset).

Regarding claim 22, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches wherein the at least one computer processor (computer image analysis system 160 of fig. 2 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head- mounted display, at least partially based upon data received from the second tracking device comprises: 
in response to the portion of the tool and the portion of the patient marker both not being within the first line of sight (paragraph 33 states that when the tracked object, see fig. 4 for the instrument 410 and the patient leg 425, are out of the line of sight):
see paragraph 33 stating that the tracked objects are tracked with the first AR headset the second AR headset cannot track the tracked object due to an occlusion in the line of sight); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (paragraph 28 for the outputting of the captured image and corresponding camera device to the first of the respective communicatively coupled display device).

Regarding claim 23, wherein the at least one computer processor (computer image analysis system 160 of fig. 2 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display by overlaying the virtual image upon the patient's body(fig. 4), based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight(see paragraph 33).

Regarding claim 24, Nash in view of Inglese teaches all the limitations of claim 23. 
Nash further teaches an inertial-measurement unit disposed upon the first head-mounted device, wherein the at least one computer processor  (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to overlay the virtual image upon the patient's body (fig. 4) by tracking movements of the head-mounted device between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight (paragraph 33), using data from the inertial-measurement unit(see paragraph 25 for the inertial sensors (e.g., gyroscope, accelerometer, magnetometer) for tracking the position and orientation of the AR headset).

Regarding claim 25, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches wherein the first head-mounted device (AR headset 110) is configured to be worn by a first person (see fig. 2), the apparatus further comprising a second head-mounted device (AR headset 130) that is configured to be worn by a second person (see fig. 2), and wherein the second tracking device is disposed upon the second head-mounted device (see camera 140 of fig. 2 and paragraph 25).


Regarding claim 37, Nash in view of Inglese teaches all the limitations of claim 25. 
Nash further teaches wherein the second tracking device is similar to the first tracking device (see paragraph 25 and fig. 2 for the second AR headset camera 140 which is the similar to the first AR headset camera 140).

Regarding claim 38, Nash in view of Inglese teaches all the limitations of claim 14. 
Nash further teaches the system of claim 14 further comprising the patient marker (optical tracker of paragraph 68).

Regarding claim 39, Nash in view of Inglese teaches all the limitations of claim 6. 
Nash further teaches wherein the at least one computer processor (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient (fig. 4) upon the first head-mounted display (display 115) by overlaying the virtual image upon the patient's body (paragraph 44) based upon a position of the first head-mounted see paragraph 25).

Regarding claim 40, Nash in view of Inglese teaches all the limitations of claim 19. 
Nash further teaches wherein the at least one computer processor (computer image analysis system 160 of fig. 1 and paragraph 26) is configured to generate the virtual image of the tool and anatomy of the patient (fig. 4) upon the first head-mounted display (display 115) by overlaying the virtual image upon the patient's body (paragraph 44) based upon a position of the first head-mounted device with respect to the tool as determined based upon data received from the first tracking device (see paragraph 25).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793